DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because although Applicant has addressed the indefiniteness of claim 1, the term "neighborhood" has not been removed or changed in the abstract to reflect the amendment.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The 112(b) rejection cited in the Office Action mailed on 10/29/2021 has been withdrawn, as Applicant has amended independent claim 1 to overcome the previous 112(b) rejection.

The claim limitation of “derivatives of pyrene and azole” is recited in claims 6 and 12-15 is indefinite because it is unclear and not defined by the claims, and derivatives of 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/055929 (with US 2016/0228101 A1, Schmitt et al. hereafter Schmitt, being used as the official English translation).
Claim 1: “A method for recognizing a straw for the preservation of a predetermined dose of liquid-based substance, comprising:  providing the straw, the 
“which stopper is disposed in the tube closer to one end of the tube than another end of the tube opposite to said one end”:  Schmitt disclose the stopper is disposed in the tube closer to one end of the tube than another end of the tube opposite to said one end (16, illustrated in Fig. 1, paragraph [0011], lines 4-5 and [0042], line 2).  
“which tube and which stopper are configured for the stopper to be able to slide in the tube towards the other end”:  Schmitt discloses using a rod, the stopper (12) is made to slide in the manner of a piston towards the end (17) or end corresponds after cutting the welded portion (Fig.1, Para. [0048], lines 1-3).
“said tube being transparent or translucent”:  Schmitt discloses the tube 11 is translucent (Para. [0120], lines 1-2 and Para. [0040], transparent tube).
“wherein said stopper comprises an indicator component configured to emit, when it is illuminated with ultraviolet light, light of which the spectrum comprises at least one peak having a crest of predetermined wavelength in visible light”:  Schmitt disclose a which stopper (12) is arranged in the tube (11) near one end (16), characterized in that it comprises an indicator 
“whereas when it is illuminated by visible light said identifier component does not emit said light of which the spectrum comprises said peak”:  Schmitt disclose since the indicator component is illuminated by ultraviolet light (Para. [0121]) to emit the color (Para. [0051]), it would not emit the color when illuminated by visible light.  
“illuminating the straw with ultraviolet light, which passes through the transparent or translucent tube, the identifier component emitting, when it is illuminated with the ultraviolet light, the light of which 20the spectrum comprises at least one peak having a crest of predetermined wavelength in visible light, whereas when it is illuminated by visible light said identifier component does not emit said light of which the spectrum comprises said peak;”:  Schmitt disclose the tube 11 is translucent (Para. [0120], lines 1-2 and Para. [0040, transparent tube).  Further, Schmitt disclose the tube and the indicator component is excited with ultraviolet light (Para. [0121], lines 2-3); Schmitt disclose said indicator component of the stopper of the straw is configured to emit light of which the spectrum comprises said at least one peak in response to illumination by light comprising a predetermined range of 
“and observing the light emitted by the identifier component 14through the transparent or translucent tube in response to the illuminating of the straw with the ultraviolet light, to thereby recognize whether the straw is an ordinary straw or a straw discriminated from ordinary straws by presence of the identifier component.”:  Schmitt disclose since the indicator component is illuminated by ultraviolet light (Para. [0121]) to emit the color (Para. [0051]), it would not emit the color when illuminated by visible light.  Further, Schmitt disclose the invention is also is directed to a set comprising a straw as set forth above and a device for recognition of said straw, characterized in that said recognition device comprises a detection member for detecting the absence or the presence of said at least one peak in the light spectrum emitted by said indicator component (Para. [0028], lines 1-6).  Also, Schmitt disclose the selection of the hue of the indicator component constituted by the sealing agent 20 when it has been in contact with the substance, enables the straw 10 to be recognized, visually or by analysis of the light spectrum emitted (Para. [0103], lines 3-6).

Claim 2: “wherein said stopper is formed by two plugs and made from a braided fibrous substance enclosing a sealing agent formed by a powder”: Schmitt discloses said stopper (12) is formed by two plugs (13) and (14) made from a braided fibrous substance enclosing a sealing agent (20) formed by a powder (15, Fig. 1 Para. [0027] and [0041]).
“with at least one of the two plugs forming said indicator component”: Schmitt discloses at least one of the two plugs (13) and (14) comprising said indicator thread (Para. [0027]).

Claim 3: “wherein said at least one plug forming said indicator component is a braid”: Schmitt discloses the association of an indicator thread with the stopper (12) is made for example, in the case in which the plug 13 or the plug 14 is a braid made from fibrous substance (Para. [0114]).
“of which threads are coated with an optical agent emitting”:  Schmitt discloses the indicator component forms part of the stopper and the stopper is formed by two plugs (13,14) which are made from a fibrous substance enclosing the sealing agent formed by a powder which is transformed on contact with a substance into an impermeable paste or gel; the powder comprises a powder of a salt that is non-fluorophore in the dry state and fluorophore when its dissolved in water (Para. [0019-0021]).  When the sealing agent (20) of the stopper (12) is in the dampened state (gel 15’), the fluorescein sodium salt is dissolved in the water 
“when it is illuminated with ultraviolet light, said light of which the spectrum comprises said peak, whereas when said optical agent is illuminated with visible light, it does not emit said light of which the spectrum comprises said peak”:  Schmitt discloses in which stopper (12) is arranged in the tube (11) near one end (16), characterized in that it comprises an indicator component (20) with fluorophore is excited with ultraviolet light (Para. [0121], lines 2-4 of Abstract, lines 2-4, Para. [0051]) discloses the hue of the first color (empty state) is brownish white while the hue of the second color (filled state) is greenish yellow  when the indicator component is excited with ultraviolet light, it emits visible light, which is indicated by the colors mentioned previously (Para. [0121], lines 2-4).  Since the indicator component is illuminated by ultraviolet light (Para. [0021] to emit the color (Para.  [0051]), it would not emit the color when illuminated by visible light.  

Claim 4: Schmitt teaches the invention discussed above in claim 2.  Further, “where said at least one plug forming said indicator component is that which forms the end of the stopper oriented towards the end of the tube closest to the stopper”: Schmitt discloses in Fig. 1, plug (13) has the indicator component which is closest to the one end (16), of the straw.

Claim 7: Schmitt teaches the invention discussed above in claim 3.  Further, “wherein said at least one plug forming said indicator component is that which forms the end of the stopper oriented towards the end of the tube closet to the stopper.”: Schmitt discloses in Fig. 1, plug (13) has the indicator component which is closest to the one end (16), of the straw.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt WO 2015/055929 A1 (US 2016/0228101 A1-official English translation) as applied to claims 1-4 and 7, and further in views of Dong et al. (hereafter Dong), New Carbazole-Based Fluorophores: Synthesis, Characterization, and Aggregation-Induced Emission Enhancement, November 1, 2008, Journal of Physical Chemistry, Volume 113, pp. 434-441 and US 2009/0172898A1-Kramer et al. (hereafter Kramer)
Regarding claim 5, Schmitt teaches the invention discussed above in claim 1.  Further, Schmitt discloses light emitted by a fluorophore agent (indicator component comprising an optical brightening agent, Figure 3; [0035]).  However, Schmitt does not explicitly teach carbazole-based fluorophores emitting in the blue region.   
For claim 5, Dong teaches carbazole-based fluorophores were Aggregation-Induced Emission (AIE) molecules and emitted in the blue region, indicating that they are good candidates for the practical photonic applications, also, Dong teaches the 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include carbazole-based fluorophores emitting in the blue region, as taught by Dong, because Dong teaches by using carbazole-based fluorophores excited in the 300 nm wavelength of ultraviolet light for the purpose to emit UV light in the blue region  these fluorophores are good candidates for practical photonic applications (Introduction, pg. 434, lines 58-60).

Regarding claim 6, Schmitt teaches the invention discussed above in claim 5.  Further, Schmitt teaches an optical brightening agent also discussed above.  However, Schmitt does not explicitly teach the optical brightening agent is formed by derivatives of pyrene and azole.
For claim 6, Kramer teaches an invention relating to detergent compositions formed of different molecular combinations [0002], lines 1-2 and 3) and Kramer teaches optical brighteners may be selected from stilbenzyl naphthotriazoles (azole derivative, Para. [0198], lines 5-6) and triazinyl-pyrenes (pyrene derivative, Para. [0198], line 8), which reads on the instant claim limitation of the optical brightening agent is formed by derivatives of pyrene and azole.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include the 

Regarding claim 8, Schmitt teaches the invention discussed above in claim 2. Further, Schmitt discloses light emitted by a fluorophore agent (indicator component comprising an optical brightening agent, Fig. 3; Para. [0035]).  However, Schmitt does not explicitly teach carbazole-based fluorophores emitting in the blue region.   
For claim 8, Dong teaches carbazole-based fluorophores were Aggregation-Induced Emission (AIE) molecules and emitted in the blue region, indicating that they are good candidates for the practical photonic applications, also, Dong teaches the excitation wavelength is approximately 300 nm, which is within the range of ultraviolet light ([Introduction, Para. 3, lines 14-17, Figures 2 and 3 captions), which reads on the instant claim limitation of carbazole-based fluorophores emitting in the blue region.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include carbazole-based fluorophores emitting in the blue region, as taught by Dong, because Dong teaches by using carbazole-based fluorophores excited in the 300 nm wavelength of ultraviolet light for the purpose to emit UV light in the blue region  these fluorophores are good candidates for practical photonic applications (Introduction, pg. 434, lines 58-60).

claim 9, Schmitt teaches the invention discussed above in claim 3. Further, Schmitt discloses light emitted by a fluorophore agent (indicator component comprising an optical brightening agent, Figure 3; [0035]).  However, Schmitt does not explicitly teach carbazole-based fluorophores emitting in the blue region.   
For claim 9, Dong teaches carbazole-based fluorophores were Aggregation-Induced Emission (AIE) molecules and emitted in the blue region, indicating that they are good candidates for the practical photonic applications, also, Dong teaches the excitation wavelength is approximately 300 nm, which is within the range of ultraviolet light ([Introduction, Para. 3, lines 14-17, Figures 2 and 3 captions), which reads on the instant claim limitation of carbazole-based fluorophores emitting in the blue region.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include carbazole-based fluorophores emitting in the blue region, as taught by Dong, because Dong teaches by using carbazole-based fluorophores excited in the 300 nm wavelength of ultraviolet light for the purpose to emit UV light in the blue region  these fluorophores are good candidates for practical photonic applications (Introduction, pg. 434, lines 58-60).

Regarding claim 10, Schmitt teaches the invention discussed above in claim 3. Further, Schmitt discloses light emitted by a fluorophore agent (indicator component comprising an optical brightening agent, Figure 3; Para. [0035]).  However, Schmitt does not explicitly teach carbazole-based fluorophores emitting in the blue region.   

  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include carbazole-based fluorophores emitting in the blue region, as taught by Dong, because Dong teaches by using carbazole-based fluorophores excited in the 300 nm wavelength of ultraviolet light for the purpose to emit UV light in the blue region  these fluorophores are good candidates for practical photonic applications (Introduction, pg. 434, lines 58-60).

Regarding claim 11, Schmitt teaches the invention discussed above in claim 7. Further, Schmitt discloses light emitted by a fluorophore agent (indicator component comprising an optical brightening agent, Figure 3; Para. [0035]).  However, Schmitt does not explicitly teach carbazole-based fluorophores emitting in the blue region.   
For claim 11, Dong et al. teaches carbazole-based fluorophores were Aggregation-Induced Emission (AIE) molecules and emitted in the blue region, indicating that they are good candidates for the practical photonic applications, also, Dong teaches the excitation wavelength is approximately 300 nm, which is within the range of ultraviolet light ([Introduction, Para. 3, lines 14-17, Figures 2 and 3 captions), 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include carbazole-based fluorophores emitting in the blue region, as taught by Dong, because Dong teaches by using carbazole-based fluorophores excited in the 300 nm wavelength of ultraviolet light for the purpose to emit UV light in the blue region  these fluorophores are good candidates for practical photonic applications (Introduction, pg. 434, lines 58-60).

Regarding claim 12, Schmitt teaches the invention discussed above in claim 8.  Further, Schmitt teaches an optical brightening agent also discussed above.  However, Schmitt does not explicitly teach the optical brightening agent is formed by derivatives of pyrene and azole.
For claim 12, Kramer teaches an invention relating to detergent compositions formed of different molecular combinations Para. [0002], lines 1-2 and 3) and Kramer teaches optical brighteners may be selected from stilbenzyl naphthotriazoles (azole derivative, Para. [0198], lines 5-6) and triazinyl-pyrenes (pyrene derivative, Para. [0198], line 8), which reads on the instant claim limitation of the optical brightening agent is formed by derivatives of pyrene and azole.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include the optical brightening agent to be formed by derivatives of pyrene and azole as taught by 

Regarding claim 13, Schmitt teaches the invention discussed above in claim 9.  Further, Schmitt teaches an optical brightening agent also discussed above.  However, Schmitt does not explicitly teach the optical brightening agent is formed by derivatives of pyrene and azole.
For claim 13, Kramer teaches an invention relating to detergent compositions formed of different molecular combinations [0002], lines 1-2 and 3) and Kramer teaches optical brighteners may be selected from stilbenzyl naphthotriazoles (azole derivative, Para. [0198], lines 5-6) and triazinyl-pyrenes (pyrene derivative, Para. [0198], line 8), which reads on the instant claim limitation of the optical brightening agent is formed by derivatives of pyrene and azole.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include the optical brightening agent to be formed by derivatives of pyrene and azole as taught by Kramer, because Kramer teaches optical brighteners are known and commercially available (Para. [0198], lines 10-11) and Kramer teaches the agents may comprise of one or more brighteners (Para. [0265], lines 24-25).

Regarding claim 14, Schmitt teaches the invention discussed above in claim 10.  Further, Schmitt teaches an optical brightening agent also discussed above.  However, 
For claim 14, Kramer teaches an invention relating to detergent compositions formed of different molecular combinations [0002], lines 1-2 and 3) and Kramer teaches optical brighteners may be selected from stilbenzyl naphthotriazoles (azole derivative, Para. [0198], lines 5-6) and triazinyl-pyrenes (pyrene derivative, Para. [0198], line 8), which reads on the instant claim limitation of the optical brightening agent is formed by derivatives of pyrene and azole.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include the optical brightening agent to be formed by derivatives of pyrene and azole as taught by Kramer, because Kramer teaches optical brighteners are known and commercially available (Para. [0198], lines 10-11) and Kramer teaches the agents may comprise of one or more brighteners (Para. [0265], lines 24-25).

Regarding claim 15, Schmitt teaches the invention discussed above in claim 11.  Further, Schmitt teaches an optical brightening agent also discussed above.  However, Schmitt does not explicitly teach the optical brightening agent is formed by derivatives of pyrene and azole.
For claim 15, Kramer teaches an invention relating to detergent compositions formed of different molecular combinations [0002], lines 1-2 and 3) and Kramer teaches optical brighteners may be selected from stilbenzyl naphthotriazoles (azole derivative, Para. [0198], lines 5-6) and triazinyl-pyrenes (pyrene derivative, Para. [0198], line 8), 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention of to modify the invention of Schmitt to include the optical brightening agent to be formed by derivatives of pyrene and azole as taught by Kramer, because Kramer teaches optical brighteners are known and commercially available (Para. [0198], lines 10-11) and Kramer teaches the agents may comprise of one or more brighteners (Para. [0265], lines 24-25).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Regarding the middle and the bottom of pg. 7 of applicant’s arguments, where applicant disagrees Examiner’s objection of “derivatives pf pyrene and azole” and applicant asserts it is well known to the person skilled in the art that optical brightening agents can be derivatives of pyrene and azole.  Referring to the latter, it would not be well known to a person skilled om the art to specifically that optical brightening agents are derivatives of pyrene and azole.  Further, applicant has cited a French Wikipedia page which is not a substantial source, as Wikipedia cannot be relied upon as anyone can modify the information on a Wikipedia.
Moreover, again pertaining to applicant’s assertion that the specification (the top, middle and bottom of page 8 of applicant’s arguments) is not silent on such derivatives, the Examiner again disagrees, for the reasons previously mentioned above in this section, as well as an explanation of such in the 112(b) section of the rejection above.   (a tetrasulfonated stilbene derivative).  
Regarding the middle and bottom of pg. 9 of applicant’s remarks; applicant appears to have taken a training slide presentation from the USPTO’s website as a basis for their argument.  As discussed above in the rejection, Para. [0120], discloses the material of the tube 11 is transparent, which is preceded by applicant’s attempt to argue that in a paragraph below the cited paragraph (applicant’s reference to Para. [0121], which disclosed the tube is opaque).  Further, Schmitt discloses in Para. [0040], that tube 11 is made from plastic material, here transparent, which clearly reads on the instant claim limitation of “said tube being transparent or translucent”, cited in lines 5, 9, and 12 of claim 1, thus, anticipating the disclosure of Schmitt, so it is not picking and choosing as asserted by applicant, but citing the disclosure of Schmitt.  Additionally, pages 10-the top of pg. 11 of applicant’s remarks, are chosen citations from the training slides mentioned above in this section.  
Regarding the middle of pg. 11, applicant asserts Schmitt does not suggest exciting the indicator component of the stopper with ultraviolet light when the tube is transparent or translucent.  As discussed above in this section, Schmitt discloses the tube is transparent, which is not a variant as applicant asserts.  Further, Schmitt discloses the detection of the presence in or of the absence from the light emitted by the indicator component, of the peak or peaks having a crest of predetermined wavelength makes it possible to recognize whether the current straw is an ordinary straw or a straw provided to be discriminated (Para. [0013].  Also, Schmitt disclosed the indicator component forms part of the stopper and is configured to emit light comprising said at least one peak when it 
Regarding the bottom of pg. 12 and the top of pg. 13, again pertaining to the tube 11 of Schmitt being opaque and the automated detection member 27.  The detection member 27 serves to recognize the straws (Para. [0107].  Lighting/illumination member 29 serves to illuminate the indicator component via light of the predetermined range of wavelengths (Para. [0030], Para. [0086]).  Further, as discussed above in this section, as well as the rejection above, the tube of Schmitt is disclosed as being transparent, which continues to read on the limitation of the tube being transparent or translucent, presented in claim 1.  Further, regarding the top of pg. 13, again, referring to applicant’s assertion the tube of Schmitt is opaque.  As discussed above in this section, Schmitt discloses the tube is transparent, not opaque as applicant asserts.  
Regarding the middle of pg. 13 of Applicant’s arguments, where applicant asserts Schmitt does not explicitly disclose a method for recognizing a straw.  For the latter, Schmitt discloses the invention relates to the preservation of a predetermined dose of liquid-base substance, and further, Schmitt discloses in particular, to the straws for performing such preservation, thus including the method(s) for doing so.  Additionally, Schmitt discloses device 27 serves to perform recognition of the straws, in a filler machine or in a location other than a filler machine (Para. [0107]).  The latter is performed via the detection member 27 which 
Regarding paragraphs two and three of pg. 14, of Applicant’s arguments, pertaining to the assertion that Schmitt does not disclose the use of ultraviolet light.  As discussed above in this section, as well as the rejection, above, Schmitt discloses the use of for example, infra-red and ultraviolet light, and the tube of Schmitt is disclosed as transparent, also discussed above in this section.  Further, Applicant agrees the disclosure of Schmitt discloses the use of ultraviolet light excitation via Para. [0085], which references wavelengths situated in the neighborhood of 495nm, where neighborhood is clearly, used here as an approximation and where, it is known in the art that the ultraviolet light spectrum comprises a range of wavelengths between about 10 and 400 nm, where about is an approximation.  
Additionally, as mentioned above, the tube of Schmitt is disclosed as being transparent, not opaque, as applicant asserts.  Regarding paragraph 4, of pg. 14 of Applicant’s arguments, where Applicant asserts Schmitt discloses neither a step of providing a straw having the features of claim 1, in particular with the tube being transparent or translucent, nor the steps of illuminating the straw with ultraviolet light and observing the light emitted by the identifier component through the transparent or translucent tube.  As discussed above, Schmitt discloses performing the previously mentioned limitations of claim 1.  The step includes providing a straw having the featured presented in claim 1, discussed above in this section and the rejection above.  Also, discussed above, Schmitt does disclose the tube 11 is transparent, noted by the citations above, and illumination of the straw with infra-red light or ultraviolet light via the lighting/illumination member and thus, observing the light which is emitted by the identifier component through the transparent tube, discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799